UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2013(Unaudited) Tax Free Money Fund Investment Principal Amount ($) Value ($) Municipal Investments 100.0% Alabama 1.8% Alabama, Mobile Industrial Development Board, Dock & Wharf Revenue, Holnam, Inc. Project, Series A, 144A, 0.12% *, 6/1/2032, LOC: Bayerische Landesbank Alaska 1.5% Alaska, Eclipse Funding Trust Various States, Solar Eclipse, State Industrial Development & Experiment, 144A, 0.07% *, 10/1/2014, LIQ: U.S. Bank NA, LOC: U.S. Bank NA California 13.2% California, Austin Trust, Various States, Series 2008-1065, 0.19% *, 3/1/2033, LIQ: Bank of America NA California, State General Obligation, Series 2178, 0.11% *, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. California, State University Revenue, Series A, Prerefunded 5/1/2014 @ 100, 4.75%, 11/1/2024, INS: AGMC California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series R-13104CE, 144A, 0.57% *, 9/6/2035, GTY: Citibank NA, LIQ: Citibank NA Los Angeles County, CA, General Obligation, Series A, 2.0%, 2/28/2014 Rancho, CA, Water District Financing Authority Revenue, Series B, 0.06% *, 8/15/2031, LOC: U.S. Bank NA San Jose, CA, Redevelopment Agency, TECP, 0.17%, 12/10/2013, LOC: JPMorgan Chase Bank NA Florida 4.5% Florida, University Athletic Association, Inc., Capital Improvement Revenue, 0.06% *, 10/1/2031, LOC: JPMorgan Chase Bank NA Hillsborough County, FL, Housing Finance Authority, Multi-Family Revenue, Hunt Club Apartments, 0.1% *, 8/15/2041, LOC: SunTrust Bank Idaho 1.6% Idaho, State Tax Anticipation Notes, 2.0%, 6/30/2014 Illinois 14.8% Channahon, IL, Morris Hospital Revenue, Series D, 0.08% *, 12/1/2032, LOC: U.S. Bank NA Chicago, IL, Metropolitan Water Reclamation District, Greater Chicago Capital Improvement, Series C, 3.0%, 12/1/2013 Illinois, State Educational Facilities Authority, State Xavier University Project, Series A, 144A, 0.09% *, 10/1/2032, LOC: LaSalle Bank NA Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.07% *, 4/1/2033, LOC: Northern Trust Co. Illinois, State Finance Authority Revenue, Resurrection Health, Series C, 0.08% *, 5/15/2035, LOC: Barclays Bank PLC Illinois, Upper River Valley Development Authority, Industrial Development Revenue, Cathy Asta Enterprises LLC, Series A, 0.22% *, 8/1/2033, LOC: LaSalle Bank NA Indiana 2.7% Indiana, IPS Multi-School Building Corp., Series R-885WF, 144A, 0.14% *, 1/15/2025, INS: AGMC, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. Kentucky 1.7% Jeffersontown, KY, Lease Program Revenue, State League of Cities Funding Trust, 0.08% *, 3/1/2030, LOC: U.S. Bank NA Massachusetts 2.1% Massachusetts, State Consolidated Loan, Series D, Prerefunded 10/1/2013 @ 100, 5.25%, 10/1/2020 Massachusetts, State Development Finance Agency Revenue, Clark University, 0.07% *, 10/1/2038, LOC: TD BankNorth NA Michigan 2.6% Michigan, State Hospital Finance Authority, Ascension Health Senior Credit Group, Series F-7, 0.13% **, 11/15/2047 Minnesota 0.0% Coon Rapids, MN, Industrial Development Revenue, Kurt Manufacturing Project, AMT,0.29% *, 11/1/2017, LOC: U.S. Bank NA Mississippi 2.8% Mississippi, State Business Finance Commission, Gulf Opportunity Zone, Chevron U.S.A., Inc., Series E, 0.07% *, 12/1/2030, GTY: Chevron Corp. Missouri 2.8% Missouri, Independence Industrial Development Authority Revenue, Series A, 0.23% *, 11/1/2027, LOC: Bank of America NA New Hampshire 4.5% New Hampshire, State Health & Education Facilities Authority Revenue, Easter Seals Rehabilitation Center, Series A, 0.09% *, 12/1/2034, LOC: Citizens Bank of NH New Hampshire, State Health & Education Facilities Authority Revenue, Frisbie Memorial Hospital, 0.13% *, 10/1/2013, LOC: TD Bank NA New Jersey 2.9% New Jersey, State Economic Development Authority, Cigarette Tax, Prerefunded 6/15/2014 @ 100, 5.75%, 6/15/2029 New York 13.2% Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project, 0.09% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home,0.09% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA New York, State Housing Finance Agency Revenue, Clinton Park Phase II, Series B, 0.15% *, 11/1/2049, LOC: Wells Fargo Bank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Second General Resolution, Series AA-4, 0.07% *, 6/15/2049, SPA: Bank of Montreal New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A-1, 0.07% *, 11/15/2022, SPA: JPMorgan Chase Bank NA Series I2, 5.0%, 11/1/2013 New York, NY, General Obligation, Series A-5, 0.07% *, 10/1/2042, LOC: Sumitomo Bank Ltd. Port Authority of New York & New Jersey, 4.0%, 12/1/2013 North Carolina 0.0% North Carolina, State Medical Care Commission, Health Care Facilities Revenue, Lenoir Memorial Hospital Project, 0.08% *, 4/1/2036, LOC: Branch Banking & Trust Ohio 0.2% Ohio, State Highway Capital Improvement, Series P, 3.0%, 5/1/2014 Pennsylvania 8.4% Crawford County, PA, Industrial Development Authority Revenue, Allegheny College, Series B, 0.09% *, 11/1/2039, LOC: PNC Bank NA Delaware County, PA, Industrial Development Authority, Covanta Energy Project, Series A, 0.11% *, 7/1/2043, LOC: Bank of America NA Delaware County, PA, Industrial Development Authority, Solid Waste System Revenue, Scott Paper Co., Series D, 0.1% *, 12/1/2018, GTY: Kimberly-Clark Corp. Puerto Rico 5.4% Puerto Rico, RBC Municipal Products, Inc. Trust, Series E-46, 144A, 0.17% **, Mandatory Put 12/2/2013, 9/1/2015, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Puerto Rico, RIB Floater Trust, Series 8WE, 144A, 0.12% *, 9/30/2014, LOC: Barclays Bank PLC Tennessee 6.9% Metropolitan Government Nashville & Davidson County, TN, Health & Educational Facilities Board, Vanderbilt University: TECP, 0.17%, 4/3/2014 Series C, 4.0%, 10/1/2013 Tennessee, Tennergy Corp., Gas Revenue, Stars Certificates, Series 2006-001, 144A, 0.12% *, 11/1/2013, LOC: BNP Paribas Texas 5.7% Angleton, TX, Independent School District, School Building, 3.75%, 2/15/2014 Franklin, TX, Independent School District, 2.0%, 2/15/2014 Houston, TX, TECP, 0.12%, 12/10/2013 Houston, TX, Public Improvement, Series A, 2.0%, 3/1/2014 Houston, TX, Water & Sewer Systems Revenue, Series 37TPZ, 144A, 0.08% *, 12/1/2028, LIQ:Wells Fargo Bank NA, LOC: Wells Fargo Bank NA Virginia 0.5% Virginia, State Public School Authority, School Financing-1997 Resolution, Series B, 5.25%, 8/1/2014 % of Net Assets Value ($) Total Investment Portfolio (Cost $130,486,295) † Other Assets and Liabilities, Net Net Assets For information on the Fund’s policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of September 30, 2013. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2013. † The cost for federal income tax purposes was $130,486,295. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax-Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments(a) $
